Citation Nr: 0126901	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  99-17 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 40 percent disabling.

2.  Entitlement to an increased evaluation for sinusitis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1971, and from August 1971 to August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  The issue of an increased evaluation 
for the service-connected low back disability will be 
addressed in the remand portion of this decision.  Therefore, 
the Board will only address the issue of an increased rating 
for sinusitis in the body of this decision.

In an informal hearing presentation in December 1998, the 
veteran's accredited representative raised the issue of 
service connection for a chronic headache disability.  The 
veteran has also raised the issue of entitlement to chapter 
31 benefits (see statement submitted in September 1997).  As 
these additional issues have not been adjudicated and 
developed, and are not intertwined with the issue on appeal, 
they are referred to the RO for appropriate action.  See 
Kellar v. Brown, 6 Vet. App. 157 (1994).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran's service-connected sinusitis is manifested 
by nasal drip and congestion relieved by over-the-counter 
medications; he has temporary flare-ups approximately once a 
quarter that require antibiotics occasionally.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
sinusitis have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
(now codified as amended at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West Supp. 2001))  The VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate claims for benefits under laws 
administered by VA.  The act is applicable to all claims 
filed on or after the date of enactment or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) (none of which is applicable to the 
present appeal), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, generally where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise will be satisfied.   

Under the VCAA and implementing regulations, VA has a duty to 
notify a claimant and his or her representative of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C. §§ 5102 and 
5103 (West Supp. 2001).  Second, VA has a duty to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim.  See 38 U.S.C. § 5103A (West Supp. 2001).  

As explained in the Introduction above, the issue before the 
Board is entitlement to a disability rating, in excess of 10 
percent, for the veteran's service-connected sinusitis.  In 
this regard, the Board finds that even though the VCAA was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The record indicates 
that the veteran was provided adequate notice as to the 
information and evidence needed to substantiate his claim in 
the January 1998 SOC and May 1998 SSOC issued by the RO.  In 
addition, the RO sent correspondence to the veteran 
requesting his assistance in the identification of any 
additional medical treatment records.  The RO made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file, and in fact, there are 
a number of VA and private medical records in the file.  

The veteran was also offered the opportunity to submit 
additional evidence in support of his claim.  He presented 
testimony at the March 2001 hearing.  The Board has given 
careful consideration to the contentions of the veteran's 
representative that this issue should be remanded to afford 
the veteran another VA examination.  The veteran was last 
afforded a VA examination for rating purposes in April 1997.  
The rating criteria for sinusitis are based on the number of 
incapacitating and/or non-incapacitating episodes of 
sinusitis experienced per year.  An incapacitating episode is 
defined by the rating code to be one that requires bed rest 
and treatment by a physician.  The Board finds that there is 
no evidence or allegation that the veteran experiences such 
incapacitating episodes.  As for the number or frequency of 
incapacitating episodes, the veteran testified in April 1997 
that he experienced approximately one attack per quarter.  
Thus, the Board concludes that the record is sufficient to 
reach an equitable disposition of the veteran's claim and 
there is no evidentiary reason to remand this case for an 
additional VA examination.  The Board concludes from the 
record as a whole that the duty to assist has been satisfied, 
as well as the duty to notify the veteran of information or 
evidence needed to substantiate his claim, and the Board will 
proceed with appellate disposition on the merits.  

II.  Factual Summary

By rating decision dated in January 1991, the veteran was 
granted service connection for bilateral maxillary sinusitis 
and assigned a 10 percent rating under Diagnostic Code 6513.  
In March 1997, the veteran submitted a claim for an increased 
evaluation of this disability.  He stated that he experienced 
severe headaches, discharge and crusting because of his sinus 
condition.

The veteran was afforded a VA compensation examination for 
his sinuses in April 1997.  At that time, he reported 
continued drainage of clear material with occasional crust 
formation and occasional nosebleeds.  He reported that he 
took Motrin to help with pain associated with the chronic 
sinus congestion.  Physical examination of the nose was 
normal.  The examiner was unable to visualize the spheno-
ethmoidalrecess, olfactory area, and the superior turbinates.  
The paranasal sinuses appeared grossly normal without any 
tenderness.  

Review of x-rays of the sinuses revealed maxillary sinus 
mucous membrane thickening bilaterally with near obliteration 
by fluid density on the right.  The frontal sinuses showed 
anterior sclerosis consistent with osteoma and the findings 
were compatible with extensive chronic sinusitis and mucosal 
thickening with possible acute disease superimposed on 
chronic.  The diagnosis was chronic pansinusitis.  

In June 1997, the veteran submitted a statement which 
indicated that he had experienced "three bouts of sinusitis 
and flu-like symptoms" in that calendar year, to date.  He 
further stated that historically and currently, he continued 
to have episodes of sinusitis and URI's (upper respiratory 
infections) an average of 4 to 5 times a year.

VA outpatient medical records dated in 1997 and 1998 do not 
include any reference to sinusitis.  

The veteran testified at the March 2001 hearing that his 
sinuses remained an ongoing proposition.  He experienced post 
nasal drip and congestion in the mornings.  Instead of 
seeking treatment at the VA, he self-medicated with over-the-
counter cold and sinus drugs.  When he had a sinus attack, 
the duration would be from to seven to 10 days, but sometimes 
3 to 4 weeks.  In a year's time period, he would experience 
an average of one attack a quarter.  He had been prescribed 
sulfa drugs for his sinuses one time in 2000.  

III.  Legal Analysis

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination and the evidence as a whole may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, as in this case, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole history be reviewed to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Here, the most current evidence of the present level of 
disability is found in the report of the VA medical 
examination conducted in April 1997 and the veteran's March 
2001 hearing testimony for those matters capable of lay 
testimony.

The rating criteria for chronic maxillary sinusitis are as 
follows:

Following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting 
after repeated surgeries - 50 percent

Three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent 
discharge or crusting - 30 percent

One or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent 
discharge or crusting - 10 percent

Detected by X-ray only - 0 percent

Note: An incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a 
physician.

38 C.F.R. § 4.97, DC 6513 (2001).

After having reviewed the record, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent.  During the appeal period, the veteran 
has not contended and the evidence does not show that he has 
experienced incapacitating episodes of sinusitis as 
contemplated by the rating code.  Rather, he has consistently 
reported non-incapacitating symptoms of headache, and post-
nasal drip with occasional crusting.  The major difference 
between the requirements for a 10 percent rating and the 
higher 30 percent rating is the frequency of the 
incapacitating episodes.  The veteran has consistently 
reported that he experiences fewer than 6 episodes a year.  
In a statement submitted in July 1997, the veteran indicated 
that he had consistently experienced episode of sinusitis and 
URI's an average of 4 to 5 times a year.  He further 
testified at his recent hearing in March 2001 that he 
experienced sinusitis attacks on an average of once a quarter 
during a one-year time period.  

Thus, the Board  finds that the frequency and degree of the 
above-described symptoms are indicative of no more than a 10 
percent evaluation.  See 38 C.F.R. § 4.97, Diagnostic Code 
6513 (2001).  The veteran clearly has congestion 
difficulties, but such symptoms are contemplated by the 10 
percent evaluation.  Based upon all the evidence of record, 
the Board finds that no more than a 10 percent evaluation is 
warranted for the service-connected sinusitis.  The 
preponderance of the evidence is against his claim, and there 
is no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

Preliminary review of the record does not reveal that the RO 
has expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  

The governing requirement for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Although the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, the Board is not precluded 
from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet. App. 
88 (1996).  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to an increased evaluation for sinusitis is 
denied.


REMAND

As discussed in connection with the evaluation of the 
veteran's sinusitis, the VCAA applies to the current issues 
on appeal and has heightened VA's responsibility to assist 
claimants.  In the case of the veteran's low back disability, 
the Board finds that further development is necessary before 
the Board may consider the merits of the veteran's appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran's low back disability is currently rated under DC 
5295 for lumbosacral strain.  Although 40 percent is the 
highest schedular rating available under DC 5295, his 
disability may potentially also be evaluated under other 
diagnostic codes.  The record suggests that the veteran may 
have some neurological symptoms.  In addition, the veteran 
testified in March 2001 that he had been told by a medical 
professional that there was x-ray evidence of degenerative 
joint disease (arthritis) in his lumbar spine.  Under 
appropriate circumstances, lumbar strain may also be 
evaluated under DC 5293 for intervertebral disc syndrome for 
which a maximum schedular evaluation of 60 percent is 
provided, and under Diagnostic Code 5292 for limitation of 
motion of the lumbar spine.  

In this case, the veteran was accorded a VA spine examination 
in April 1997.  On examination low back strain with 
associated decrease I range of motion was diagnosed.  The VA 
examiner noted that there was no evidence of degenerative 
arthritis in the lumbosacral or thoracic spine.  However, the 
report is unclear as to whether the VA examiner had full 
access to the veteran's medical records.  The veteran has 
also alleged that his low back disability has increased in 
severity since this examination conducted several years ago.  
The veteran's representative has urged that the veteran be 
afforded a current examination and the Board finds under all 
the circumstances that a current evaluation is warranted.  

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his lumbosacral strain.  All 
necessary tests should be conducted, 
including radiographic examination and a 
neurological examination if deemed 
appropriate in light of the veteran's 
recent complaints.  The examination 
should include report of any functional 
loss due to pain, such as painful motion 
and the frequency of flare-ups.  The 
claims folder should be made available to 
the examiner for review in connection 
with the examination.  

2.  The RO should then review the issue of 
entitlement to an evaluation in excess of 
40 percent for lumbosacral strain.  The 
veteran and the veteran's representative 
should then be provided a supplemental 
statement of the case (SSOC) and given the 
applicable period of time for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  





The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Any additional materials should be submitted to the 
RO as soon as possible, particularly if the veteran needs 
assistance in obtaining any medical records and to ensure 
compliance under the VCAA. 



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 



